La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
I
Emilio Dorante, su esposa Maritza Mercado de Dorante y la sociedad de gananciales compuesta por ambos presen-taron una demanda contra Wrangler of Puerto Rico, Division of Blue Bell, Inc. (en adelante Wrangler). Alegaron que el codemandante Dorante trabajó para Wrangler por espacio de cuatro (4) años y que, al momento de su despido, ocupaba el cargo de Supervisor de Ventas. Continuaron ex-presando que éste fue despedido por haber declarado a favor de un ex empleado de Wrangler en un caso por despido discriminatorio por razón de edad. El testimonio fue pres-tado ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico en el caso Gordils v. Blue Bell, Inc., Civil Núm. 83-1598. Adujeron, además, que esta conducta por parte del patrono Wrangler es contraria a la ley y a la política pública del Estado que requiere que todo ciuda-dano diga la verdad, especialmente cuando de procedi-*412mientos judiciales se trata. Sostuvieron que se configuró un acto torticero que constituye una excepción a la exclu-sividad de remedio de la Ley sobre Despido Injustificado, Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq. (en adelante Ley Núm. 80). Re-clamaron daños por pérdida económica, sufrimientos y an-gustias mentales. (1)
Wrangler presentó una moción de desestimación parcial solicitando la desestimación de la reclamación de daños y perjuicios. La parte demandante se opuso. El tribunal de instancia dictó una sentencia parcial mediante la cual des-estimó las causas de acción de daños, tanto bajo la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.RR.A. sees. 146-151 (en adelante Ley Núm. 100), como bajo el Art. 1802 del Código Civil, 31 L.RR.A. see. 5141. Determinó que la conducta del patrono constituía un des-pido injustificado bajo la Ley Núm. 80 y que, por lo tanto, el único que tenía derecho a un remedio, el exclusivo que establece dicha ley, era el codemandante Dorante.
En cuanto a la Ley Núm. 100, el tribunal entendió que ésta no era aplicable a la situación fáctica del caso. La parte demandante solicitó la reconsideración aduciendo que las alegaciones de la demanda debían analizarse a la luz de las disposiciones de la Ley Núm. 96 de 26 de junio de 1956, según enmendada, 29 L.P.R.A. sec. 245 et seq. (en adelante Ley Núm. 96), no de la Ley Núm. 80. Esta moción fue denegada.(2)
Inconforme con la actuación del foro de instancia, la parte demandante presentó oportunamente un recurso de revisión. Planteó como único error el siguiente:
El Honorable Tribunal de Instancia erró al desestimar las *413acciones en daños y perjuicios de la parte demandante-recu-rrente amparándose en el remedio exclusivo de la Ley Número 80 del 30 de mayo de 1976 (29 LPRA Sección 185 et seq.) ya que la Sección 24 de la Ley Número 96 del 26 de junio de 1956 (29 LPRA Sección 245W) provee una acción en daños para todo empleado que haya sido despedido por haber prestado testimo-nio o se disponga a ofrecerlo o prestarlo, en cualquier procedi-miento, ya sea administrativo o judicial, que se lleve a cabo en relación con la aplicación de cualquier ley laboral.
Decidimos revisar y expedimos el recurso.
II
 AI analizar el error planteado tenemos que tomar en consideración varias normas procesales. Estamos ante la concesión de una moción de desestimación mediante la cual el foro de instancia dictó sentencia parcial con la cual desestimó varias causas de acción. Por lo tanto, para resolver dicha moción el foro de instancia tenía que tomar como ciertas todas las alegaciones bien hechas en la demanda. Rivera Flores v. Cía. ABC, 138 D.P.R. 1 (1995); Ramos v. Orientalist Rattan Furnt., Inc., 130 D.P.R. 712 (1992); González Camacho v. Santos Cruz, 124 D.P.R. 396 (1989); Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989); Ramos v. Marrero, 116 D.P.R. 357, 369 (1985); First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426 (1983).
De otra parte, hay que considerar que la demanda sólo tiene que contener “una relación sucinta y sencilla de la reclamación demostrativa de que el peticionario tiene derecho a un remedio ...”. Regla 6.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Las alegaciones sólo tienen el propósito de notificar, a grandes rasgos, a la parte demandada de las reclamaciones en su contra para que pueda comparecer a defenderse si así lo desea. Reyes v. Cantera Ramos, Inc., 139 D.P.R. 925 (1996); Rivera Flores v. Cía. ABC, supra; Bco. Central Corp. v. Capitol Plaza, Inc., 135 D.P.R. 760 (1994); Mercado Cintrón v. Zeta Com., Inc., 135 *414D.P.R. 737 (1994); Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829 (1992); Moa v. E.L.A., 100 D.P.R. 573 (1972). Al entender en una moción de desestimación las alegaciones en una demanda hay que interpretarlas con-juntamente y de forma liberal a favor del promovido. Uni-camente se desestimará la demanda si se demuestra que el demandante no tiene derecho a remedio alguno bajo cua-lesquiera hechos que pueda probar. Moa v. E.L.A., supra; Caudal v. CT Radiology Office, Inc., 112 D.P.R. 227, 231 (1982); Cía. de Desarrollo Comer. v. American Fruits, 104 D.P.R. 90 (1975). Cabe señalar, además, que “[n]o procede la desestimación definitiva de una demanda por dejar de exponer la misma hechos que justifiquen la concesión de un remedio si dicha demanda es susceptible de ser enmendada”. Clemente v. Depto. de la Vivienda, 114 D.P.R. 763, 771 (1983).
Respecto a la súplica en una demanda, hemos interpretado que ésta no forma parte de la demanda, aunque sirve y ayuda a interpretarla. Ortiz Díaz v. R. & R. Motors Sales Corp., supra; Moa v. E.L.A., supra; Rivera v. Otero de Jové, 99 D.P.R. 189 (1970). También hemos resuelto que en la demanda "no hay que especificar bajo qué disposición legal se reclama, basta con que de los hechos que esquemáticamente se alegan suija una causa de acción bajo cualquier ley”. Rivera Flores v. Cía. ABC, supra, pág. 8. Después de todo, los tribunales conceden lo que en derecho procede, no lo que se les pide, independientemente de que el remedio hubiese sido específicamente solicitado en la súplica o en las alegaciones. Rivera Flores v. Cía. ABC, supra; Neca Mortg. Corp. v. A & W Dev. S.E., 137 D.P.R. 860 (1995). “Son los hechos alegados y no el título o súplica de la demanda lo que constituye la base determinante de la existencia de una causa de acción. Granados Navedo v. Rodríguez Estrada I, [supra, págs. 48-49]. J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, *415San Juan, Pubs. J.T.S., 1989, Vol. II, Cap. X, pág. 453; Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véanse, además: Neca Mortg. Corp. v. A & W Dev. S.E., supra; Rivera Flores v. Cía. ABC, supra.
III
A la luz de las normas procesales antes expuestas y las alegaciones hechas en la demanda, no cabe duda que los demandantes esbozaron reclamaciones al amparo de la Ley Núm. 96 y del Art. 1802 del Código Civil, supra. Comenzaremos analizando la posible aplicación de la Ley Núm. 96 al codemandante Dorante, tomando en considera-ción las alegaciones del recurrido Wrangler.
En primer lugar, Wrangler alega que la Ley Núm. 96 no le aplica al codemandante Dorante, porque la prohibición contra represalia de la Sec. 21 (29 L.P.R.A. sec. 245w) sólo es extensiva a leyes laborales relativas a reclamaciones de salario y no a “cualquier otra ley laboral”, como expresa el texto de la propia ley. Además, señala que la reciente apro-bación de disposiciones contra la represalia en otras leyes laborales evidencia la corrección de su interpretación sobre el alcance de la Sec. 21. Finalmente, y en la alternativa, sostiene que si “la frase ‘o cualquier ley laboral’ significa que todas las leyes laborales de Puerto Rico tienen una disposición que penaliza la represalia patronal por testifi-car en un procedimiento bajo dichas leyes, ésta [la Sec. 21 de la Ley Núm. 96, supra] sería inconstitucional a la luz de la Sección 17 del Artículo III de la Constitución de Puerto Rico”. Examinaremos por separado estos planteamientos.
A. El recurrido Wrangler nos insta a que concluyamos que la Sec. 21 de la Ley Núm. 96, supra, sólo es extensiva a leyes laborales relativas a reclamaciones de salario, no a *416“cualquier otra ley laboral”. La antedicha sección,(3) en lo pertinente, dispone:
“(a) Todo patrono que despida, suspenda, rehúse admitir o restituir, reduzca el salario, rebaje en categoría, aumente las horas de labor o imponga otras condiciones de trabajo más one-rosas a un empleado o ex empleado suyo, discrimine en cual-quier forma o amenace cometer contra él cualquiera de esos actos para evadir el cumplimiento de esta ley, o de cualquier otra ley laboral o reglamento promulgado al amparo de la misma o de cualquier decreto u orden de la Junta porque dicho empleado o ex empleado se haya querellado, haya ofrecido o prestado testimonio o se disponga a ofrecerlo o prestarlo, en alguna investigación, querella, reclamación, audiencia o proce-dimiento administrativo o judicial que se lleve o haya llevado a cabo en relación con la aplicación de esta ley o de cualquier otra ley laboral o reglamento promulgado al amparo de la misma o de cualquier decreto, orden, reglamento, resolución o acuerdo de la Junta, o porque haya servido, sirva o se proponga servir como miembro de un Comité de Salario Mínimo, incurrirá en un delito menos grave, y una vez convicto, se le impondrá una multa de cien (100) a mil (1,000) dólares o cárcel por término de un mes a seis meses, o ambas penas a discreción del tribunal.” (Énfasis suplido.) 1964 Leyes de Puerto Rico 346.
(c) El patrono deberá reponer en su empleo al trabajador y cesar en la continuación del acto de que se trate. Para obligarlo a cumplir esa obligación, tendrá competencia el Tribunal de Primera Instancia, mediante procedimientos sencillos, rápidos y preferentes, en los que se dará oportunidad de ser oídas a las partes interesadas. En dichos procedimientos se investigarán también los daños que el acto haya causado al empleado o ex empleado, a cuyo favor se dictará sentencia por el doble del importe de los daños causados, además de concedérseles costas y una suma razonable, que nunca bajará de cincuenta (50) dó-lares, para honorarios de abogado. (Énfasis suplido.) 29 L.P.R.A. sec. 245w.
Al acometer nuestra función de interpretación de las leyes, reiteramos algunas normas de hermenéutica pertinentes.
*417... [E]s principio cardinal de hermenéutica que “[a]l interpre-tar una disposición específica de una ley, los tribunales deben siempre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarla y nuestra determinación debe atribuirle un sentido que asegure el resultado que origi-nalmente se quiso obtener”. Nuestra obligación fundamental en estos casos es imprimirle efectividad a la intención legislativa, propiciando de esta forma la realización del propósito que per-sigue la ley. Al interpretar y aplicar un estatuto, hay que ha-cerlo teniendo presente el propósito social que lo inspiró. ... (Citas omitidas y corchetes en el original.) Vázquez v. A.R.Pe., 128 D.P.R. 513, 523 (1991).(4)
“Una vez descubierto el deseo y voluntad del legislador, el fin de la interpretación ha sido logrado y no resulta necesario aplicar ninguna regla de hermenéutica, porque éstas no son sino una ayuda para determinar esa voluntad legislativa que se busca. ... Sólo hay mía regla de interpretación que es absolutamente invariable y ésta es que debe descubrirse y hacerse cumplir la verdadera intención y deseo del poder legislativo.” (Enfasis en el original suprimido y énfasis suplido.) R.E. Bernier y J.A. Cuevas Segarra, Aprobación e intepretación de las leyes en Puerto Rico, San Juan, Pubs. J.T.S., 1987, págs. 241-242. En esta búsqueda acudimos prioritariamente al texto de la ley, pues cuando éste es claro y libre de ambigüedad, no debe ser menospreciado bajo el pretexto de cumplir su espíritu. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14. Otra fuente a consultar para descubrir la intención del legislador es el historial legislativo del estatuto en cuestión. Caballero v. Sistemas de Retiro, 129 D.P.R. 1 (1991). En cuanto a los estatutos de carácter reparador o remedial, como el que hoy examinamos, es norma reconocida que éstos deben ser interpretados liberalmente para lograr cumplir su propósito.(5) En el contexto de estas normas de hermenéu-*418tica, pasemos a considerar la Sec. 21 de la Ley Núm. 96, supra.
El antecedente de la Ley Núm. 96 lo encontramos en la Ley Núm. 8 de 5 de abril de 1941,(6) Leyes de Puerto Rico, pág. 303. Esta ley de salario mínimo disponía en su Sec. 19, Núm. 8, supra, Leyes de Puerto Rico, pág. 319, que todo patrono que despidiera, amenazara con despedir o de cual-quier otra manera discriminara contra cualquier empleado o ex empleado porque éste se hubiera querellado u ofrecido testimonio o se dispusiera a ofrecerlo o porque creyera que el empleado o ex empleado podía ofrecer testimonio en cualquier investigación o procedimiento relacionado “con la aplicación de esta ley”, incurriría en un delito menos grave. 1941 Leyes de Puerto Rico 319. El alcance de esta sección estaba claramente circunscrito a investigaciones o procedi-*419mientos relacionados, únicamente, con la Ley de Salario Mínimo de Puerto Rico. La ley fue enmendada en varias ocasiones, pero esta sección no fue alterada.(7) La prohibi-ción contra la represalia patronal se limitaba a empleados o ex empleados que participaran o estuvieran dispuestos a participar “en alguna investigación, querella, reclamación, audiencia o procedimiento administrativo o judicial” rela-cionado o para la aplicación de la Ley de Salario Mínimo de Puerto Rico únicamente.
En 1956 se aprobó una nueva ley de salario mínimo en Puerto Rico. Ley Núm. 96 de 26 de junio de 1956, Leyes de Puerto Rico, pág. 623. Los proyectos de ley relativos a ésta recogieron esencialmente el texto de la antigua Sec. 19 de la Ley Núm. 8, supra, ahora renumerada como See. 24 bajo el título “Discrímenes Patronales. — Penalidades.— Presunciones. —Daños”. Véanse: P. de la C. 1538, 8 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 3, pág. 977 (1956); P. del S. 803, Diario de Sesiones (Ordina-ria), supra, págs. 1341-1342. Al aprobarse la Sec. 24 de la citada Ley Núm. 96 (29 L.P.R.A. sec. 245w), ésta se man-tuvo esencialmente igual a la vigente en la ley anterior, evidenciando así la intención legislativa de mantener una protección contra la represalia patronal que ocurriera en relación con la implantación de la Ley de Salario Mínimo de Puerto Rico exclusivamente.
En 1964 se presentó en la Legislatura el P. de la C. 1108, que proponía enmendar los incisos (a) de la Sec. 16 de la Ley Núm. 96, supra, 29 L.P.R.A. sec. 2450, y la Sec. 24 de la Ley Núm. 96, supra. La propuesta enmienda a dicha See. 24 ampliaba el ámbito de la prohibición contra la represalia a “cualquier otra ley laboral o reglamento *420promulgado al amparo de la misma”. 18 Diario de Sesiones de la Asamblea Legislativa, T. 4, pág. 1790 (1964).(8) Este proyecto fue aprobado y así se convirtió en la Ley Núm. 105 de 26 de junio de 1964, Leyes de Puerto Rico, pág. 345.
El historial legislativo de esta ley mantiene silencio en cuanto al propósito de la enmienda a la See. 24, supra. En el Informe Conjunto de las Comisiones de Trabajo y Agri-cultura de la Cámara de Representantes sobre el P. de la C. 1108 de 23 de mayo de 1964 (4ta Asamblea Legislativa, 4ta Sesión Ordinaria, pág. 1790), sólo se discute la enmienda a la Sec. 16 de la Ley Núm. 96, supra. Diario de Sesiones, supra. Tampoco hay debate alguno, en el historial, sobre la enmienda a la susodicha sección.
Aun en ausencia de expresión legislativa sobre el propósito de la enmienda a la See. 24 de la Ley Núm. 96, supra, es evidente que la Legislatura pretendió con ésta ampliar considerablemente el ámbito de la protección contra represalia contenida en la Ley de Salario Mínimo de Puerto Rico. La frase incorporada a ésta, relativa “a cualquier otra ley laboral”, demuestra con certeza la intención de extender la protección más allá de los confines de la Ley de Salario Mínimo de Puerto Rico a otras leyes laborales. *421Hasta este momento, los antecedentes de la Ley Núm. 96 habían demostrado una intención legislativa de circunscri-bir la disposición contra represalia a procedimientos rela-tivos a la Ley de Salario Mínimo de Puerto Rico únicamente. Al interpetar estas disposiciones señalamos que su alcance se circunscribía a la Ley de Salario Mínimo de Puerto Rico. J.R.T. v. Morales, 89 D.P.R. 777, 784 (1964); Berríos v. Eastern Sugar Associates, 85 D.P.R. 119, 125-126 (1962); Limardo Costa v. Eastern Sugar Associates, 84 D.P.R. 269, 273-274 (1961).
En este contexto de actuaciones legislativas y su inter-pretación judicial, procede la Legislatura a enmendar la disposición contra represalia de la ley, y la hace extensiva a “cualquier otra ley laboral”. Wrangler nos insta a interpre-tar esta enmienda de manera restrictiva y limitar su al-cance a leyes sobre reclamaciones de salario exclu-sivamente. Esta propuesta interpretación es contraria al claro texto de la ley y a la evolución de la Ley de Salario Mínimo de Puerto Rico.
La enmienda demuestra, con meridiana claridad, una intención de extender la protección y el beneficio, hasta entonces sólo disponible bajo la Ley de Salario Mínimo de Puerto Rico, a cualquier otra ley laboral. No existe expresión alguna en la Ley Núm. 105, supra, o su historial legislativo que fundamente o sostenga la interpretación restrictiva que propugna el recurrido. Por el contrario, el claro texto de la ley nos señala que la actual Sec. 21 de la Ley Núm. 96, supra, antes Sec. 24,(9) provee una protección contra represalia aplicable a cualquier ley laboral.(10) Sus-*422cribir la interpretación propuesta por el recurrido consti-tuiría un acto contrario al claro texto de la ley y en menos-precio de ella. Art. 14 del Código Civil, supra. Además, violentaríamos las normas de interpretación liberal de es-tatutos reparadores, particularmente los laborales.
Por lo tanto, a la luz de los cambios habidos en la Sec. 21 de la Ley Núm. 96, supra, hasta su versión actual, su claro texto, y las normas de hermenéutica aplicables, concluimos que la antedicha sección dispone una prohibición contra la represalia, según sus propios términos, para cualquier ley laboral. Un análisis de las alegaciones en la demanda, donde específicamente se expresó que el codemandante Do-rante fue despedido por haber declarado a favor de. un ex empleado de Wrangler en un caso de discrimen por razón de edad, nos lleva a concluir que, prima facie, la reclama-ción del codemandante Dorante, según expuesta en sus alegaciones, está amparada por la Sec. 21 de la Ley Núm. 96, según enmendada, supra. Pasemos ahora a considerar el segundo planteamiento de Wrangler.
B. Wrangler aduce como otro fundamento para limitar la aplicabilidad de la Sec. 21 de la Ley Núm. 96, supra, solamente a leyes relativas a reclamaciones de salario, la actuación de la Asamblea Legislativa al aprobar prohibiciones contra la represalia en otras leyes laborales. En particular, se refiere a la Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. see. 1321 et seq.) (en adelante Ley Núm. 69) sobre discrimen por sexo, y a la discusión del P. de la C. Núm. 712 de 3 de marzo de 1986 para enmendar el Art. 2 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. see. 185b). Este proyecto se convirtió en la Ley Núm. 65 de 3 de julio de 1986. En ambas piezas legislativas se establece una causa de acción para los empleados que participaron o testificaron en procedimientos incoados bajo dichas leyes. Indica Wrangler que si existía una causa de acción general contra la represalia bajo la Ley Núm. 96, no había la necesidad de disponer lo mismo en cada ley separadamente. *423Concluye, por lo tanto, que la aprobación de disposiciones que prohíben la represalia en otras leyes laborales com-prueba que la Sec. 21 no es aplicable a cualquier ley laboral. No estamos de acuerdo. La letra de dicha en-mienda es clara y se puede deducir lógicamente que el le-gislador, al adicionar la frase “de cualquier otra ley labo-ral”, quiso proteger a los obreros de actuaciones de sus patronos dirigidas a castigarlos por haber participado en un procedimiento administrativo o judicial relacionado con la aplicación de cualquier ley laboral.
Examinemos, en primer lugar, la Ley Núm. 69. El P. del S. 130, que dio origen a la ley que sanciona el discrimen por razón de sexo en la relación de empleo, no incluía una disposición contra represalia. Véase P. del S. 130 de 13 de febrero de 1985. Esta aparece por primera vez en el In-forme Conjunto de las Comisiones de Desarrollo Social y Cultural y de lo Jurídico del Senado sobre el P. del S. 130 de 6 de mayo de 1985, lOma Asamblea Legislativa, Ira Sesión Ordinaria. Se recomendó su inclusión “a los fines de prohibir cualquier tipo de represalias contra las personas que se amparen en esta Ley”.(11) Informe Conjunto de las Comisiones de Desarrollo Social y Cultural y de lo Jurídico del Senado sobre el P. del S. 130, supra, pág. 8; id., págs. 3-4 y 7-8.
Según surge de los informes de las comisiones legislati-vas que examinaron el proyecto y de la exposición de mo-tivos de la ley, el propósito de la Legislatura al aprobarla fue fortalecer y ampliar las disposiciones ya existentes que sancionan el discrimen por razón de sexo. Esto a fin de *424adelantar la lucha por la erradicación de esta nefasta prác-tica discriminatoria. (12)
La posición de Wrangler, de que la aprobación de una disposición contra la represalia en la Ley Núm. 69 indica que la Sec. 21 de la Ley Núm. 96, supra, no es aplicable a cualquier ley laboral, no tiene base alguna para sostenerse. La Legislatura simplemente consideró necesa-rio robustecer la política pública de lucha contra este dis-crimen proveyendo medidas adicionales a las existentes para ello.
En segundo lugar, el recurrido nos adelanta como fun-damento para su interpretación que de las discusiones en la Legislatura sobre el P. de la C. 712 se puede inferir que la Sec. 21 de la Ley de Salario Mínimo de Puerto Rico, supra, sólo aplica a las leyes de reclamaciones de salario. No le asiste la razón. Aunque, como ya señalamos, no existe expresión alguna en el historial legislativo de la Ley Núm. 105, supra, que indique la intención del legislador al enmendar la Sec. 21 de la Ley Núm. 96, supra, en 1964, en el historial legislativo de la Ley Núm. 65, supra, hay ex-presiones que nos orientan sobre el alcance de la Ley Núm. 96. Del Informe de las Comisiones de Trabajo y Asuntos del Veterano, y de Comercio e Industria de la Cámara de Re-presentantes sobre el P. de la C. 712, de abril de 1986, lOma Asamblea Legislativa, 2da Sesión Ordinaria, pág. 3, surge que el propósito de éste fue extender la protección ya reconocida a los trabajadores que declararan en investiga-*425dones reladonadas con violaciones a las leyes y reglamen-tos del trabajo, en el foro administrativo, judicial o legislativo. Señala el informe, en la página 3:
De esta manera la protección conferida adquiere un carácter uniforme y cubre a todo empleado que participe en cualquier investigación que se realice en nuestro país por cualesquiera de los foros señalados. La investigación puede ser realizada por una agencia del gobierno estatal, un gobierno municipal o una agencia federal. Esta protección que incluye el derecho a repo-sición en el empleo y a una compensación equivalente a los salarios y beneficios dejados de percibir a raíz del despido; for-talecerá sin duda, los procesos investigativos que realicen las distintas dependencias de nuestro gobierno, incluyendo las de las distintas comisiones legislativas. Informe de las Comisiones de Trabajo y Asuntos del Veterano, y de Comercio e Industria de la Cámara de Representantes sobre el P. de la C. 712, supra, pág. 3.
Por su parte, el Informe de la Comisión de Trabajo del Senado sobre el P. de la C. 712, lOma Asamblea Legisla-tiva, 2da Sesión Ordinaria, pág. 2, reconoce que en “nues-tro ordenamiento legal en el área de trabajo existen distin-tas leyes que protegen a los empleados cuando comparecen a los foros administrativos o judiciales”, y cita la Ley de Salario Mínimo de Puerto Rico, entre otras. De manera similar se expresó el Sr. Juan M. Rivera González, enton-ces Secretario del Trabajo de Puerto Rico, en su informe sobre el P. de C. 712:
2. No debe pasarse por alto el hecho de que una protección análoga a la que la medida intenta incorporar en la Ley Núm. 80 existe ya con unos alcances remediales mucho más amplios en la legislación protectora del trabajo vigente. Véase en este sentido la actual Sección 21 (anterior Sección 24) de la Ley de Salario Mínimo de Puerto Rico (Ley Núm. 96 de 26 de junio de 1956, según enmendada) ....(13) Memorando de 4 de abril de 1986 sobre el P. de la C. 712, pág. 1.
*426Durante una vista pública en torno al P. de la C. 712, celebrada el 6 de abril de 1986, por la Comisión del Trabajo el Procurador del Trabajo señaló que la protección que se pretendía añadir a la Ley Núm. 80 ya existía con remedios más amplios en la Ley de Salario Mínimo de Puerto Rico. Por consiguiente, señaló que lo único necesario era enmen-dar la Ley Núm. 96 para incluir al foro legislativo entre aquellos en los que el trabajador puede testificar sin temor a ser despedido. Véase Notas de la Vista Pública de 8 de abril de 1986 sobre el P. de la C. 712, Escrutinio Legisla-tivo, Inc., 1986, págs. 1 — 2.
De todo lo anterior se puede colegir que la intención, al aprobarse la enmienda a la Ley Núm. 80 fue extender la protección conferida por otras leyes, entre éstas la Ley de Salario Mínimo de Puerto Rico, a las investigaciones de la Asamblea Legislativa y uniformar la protección cuando se testifica en los distintos foros públicos. Así surge, además, de su exposición de motivos, que en su parte pertinente lee:
La política pública vigente y reiterada tiene en una estima-ción alta la protección de los trabajadores en sus empleos. Esta protección se extiende a la comparecencia de trabajadores a distintos foros. Es menester ratificar y confirmar esta protección y que quede clara y patentemente establecida la protección de los trabajadores en sus empleos cuando comparecen ante la Le-gislatura, foros administrativos y judiciales para colaborar con dichos foros y además se expresen acerca de los negocios de sus patronos, sin que ello se considere justa causa para despido. (Énfasis suplido.) 1986 Leyes de Puerto Rico 231, 232.
*427Como hemos podido apreciar, la aprobación de las dis-posiciones contra la represalia en las Leyes Núms. 69 y 65, supra, constituye una ratificación y ampliación de la pro-tección ya provista por la Ley Núm. 96.(14) El plantea-miento del recurrido Wrangler carece de méritos.
C. Wrangler también objeta la aplicación de la Sec. 21 de la Ley Núm. 96 al codemandante Dorante por razones constitucionales. En este sentido, alega que la ley adolece de vicio constitucional por infracción a la Sec. 17 del Art. Ill de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Pasemos a considerar dicho planteamiento.
La Constitución del Estado Libre Asociado establece que “[n]o se aprobará ningún proyecto de ley, con ex-cepción de los de presupuesto general, que contenga más de un asunto, el cual deberá ser claramente expresado en su título, y toda aquella parte de una ley cuyo asunto no haya sido expresado en el título será nula”. Const. E.L.A., supra, ed. 1982, pág. 344. Al interpretar la transcrita disposición constitucional, hemos dicho que solamente en un caso claro y terminante se justifica anular una ley por adolecer su título de deficiencias. Cervecería Corona, Inc. v. J.S.M., 98 D.P.R. 801, 811 (1970); Sunland Biscuit Co. v. Junta Salario Mínimo, 68 D.P.R. 371, 381 (1948); Rivera v. *428Corte, 62 D.P.R. 513, 540 (1943). El propósito tras la dispo-sición constitucional en cuestión es
"... impedir la inclusión en la ley de materia incongruente y extraña, y a la vez poner en guardia contra la inadvertencia, la ocultación y el fraude en la legislación,” ... “evitar la práctica, corriente en todas las legislaturas donde no existe tal disposi-ción, de incluir en la ley materias incongruentes que no tienen relación alguna entre sí o con el sujeto especificado en el título, a virtud de lo cual se aprueban medidas sin atraer atención que, si hubieran sido vistas, hubieran sido impugnadas y derrotadas. Así parece evitar sorpresas en la legislación”. Rivera v. Corte, supra, pág. 539.
En otras palabras, el objetivo de los requisitos constitucionales en cuanto al título de un proyecto de ley, “es informar al público en general y a los legisladores en particular el asunto que es objeto de la ley, de forma que el primero pueda oponerse a su aprobación si la considera lesiva y los segundos estén en condiciones de emitir su voto conscientes del asunto objeto de legislación ...” Cervecería Corona, Inc. v. J.S.M., supra, pág. 812.
Hemos aclarado que no es necesario que el título contenga una descripción minuciosa de lo que se intenta aprobar. Es suficiente que exprese el propósito de la ley en términos generales. Cervecería Corona, Inc. v. J.S.M., supra, pág. 812. “[N]o tiene que ser un índice de su contenido, sino que bastará con que el mismo sea un poste indicador de ésta.” Sunland Biscuit Co. v. Junta Salario Mínimo, supra, pág. 380. Véanse: Pueblo v. Pérez Méndez, 83 D.P.R. 228, 230 (1961); Rivera v. Corte, supra, pág. 539.
Específicamente en cuanto a leyes enmendatorias se refiere, como el caso ante nos, hemos resuelto lo siguiente:
... la doctrina prevaleciente no requiere que en el título se expongan los cambios específicos que se intentan en virtud de la enmienda propuesta, siempre que la materia no sea remota o extraña a la de la ley original. De forma que cuando la ley *429básica comprende razonablemente la materia cubierta por la enmienda propuesta basta una referencia a la sección o artículo que se intenta enmendar. Sólo cualquier materia o asunto de carácter sustantivo que no sea germano con la sección o artículo especificado transgredirá la norma constitucional. (Enfasis suplido.) Cervecería Corona, Inc. v. J.S.M., supra, pág. 812.
En otras palabras, “se ha resuelto que siempre que ma-teria enmendatoria sea congruente con el asunto de la ley original, un título ... cumple con el requisito constitucional. A contrario sensu, si la materia enmendatoria constituye una clara desviación y un cambio completo del asunto de la ley original, en tales circunstancias un título como el indi-cado infringe el precepto constitucional”. Laboy v. Corp. Azucarera Saurí & Subirá, 65 D.P.R. 422, 428 (1945).
En varios casos hemos sostenido la constitucionalidad de una ley enmendatoria a la luz del Art. III, Sec. 17 de nuestra Constitución, supra. Veamos.
En Cervecería Corona, Inc. v. supra, se alegó que la actuación de la Junta de Salario Mínimo, al aprobar una revisión al Decreto Núm. 72 aplicable a la industria de bebidas alcohólicas y de alcohol industrial, era nula e in-eficaz, ya que la ley que autorizó la actuación de la Junta era inconstitucional por violar la disposición constitucional en cuestión. En esa ocasión sostuvimos la validez de la ley enmendatoria y, por ende, la actuación de la Junta, ya que la enmienda se refería a materias “[g]ermanas, sugeridas por y suplementarias de las distintas secciones enmendadas”. Además, enfatizamos el hecho de que la adopción de los requisitos reglamentarios relativos a la manera de enmendar legislación (tales como que las pala-bras añadidas se subrayen y las eliminadas se cierren en-tre llaves) y la exigencia de la presentación de informes reducían grandemente el temor de que se introdujera ma-teria extraña a la legislación.
En Sunland Biscuit Co. v. Junta Salario Mínimo, supra, se cuestionó la validez de una sección de una ley enmendatoria que fijaba el salario mínimo aplicable a la in-*430dustria de la harina, ya que su título alegadamente no daba aviso de que se convalidarían las actuaciones hechas por los funcionarios de la Junta. La sección en específico dejaba en vigor todos los decretos promulgados por la Junta antes de la aprobación de la ley y, a renglón seguido, disponía la convalidación de todos los actos y actuaciones hechos por los funcionarios y empleados de la Junta. Sos-tuvimos la validez de la sección en cuestión, expresando que aunque el título, de hecho, nada decía sobre la conva-lidación de las actuaciones de los funcionarios, sí servía de poste indicador del contenido de la enmienda.(15) La conva-lidación hecha no era incongruente o extraña al asunto contenido en su título.
Por otro lado, en Pueblo v. Pla Hnos. Dry Cleaning Plant, 73 D.P.R. 196 (1952), se alegó que era imposible in-terpretar que las enmiendas efectuadas a la Ley de Corpo-raciones Privadas habían establecido como delito menos grave el no remitir el informe anual, ya que ninguno de los títulos de estas enmiendas indicaban la creación de dicho delito. Concluimos ahí que la creación del delito era con-gruente con el asunto de la ley original de Corporaciones Privadas y, por ende, se cumplía con el requisito constitucional. (16)
Por otro lado, hemos anulado leyes o partes de éstas por *431deficiencia en sus títulos. En Laboy v. Corp. Azucarera Saurí & Subirá, supra, declaramos nula parte del conte-nido de una ley dirigida a enmendar el Art. 553 del Código Penal de 1937 sobre la Ley de Cierre. La enmienda en cuestión introducía al Código Penal una sección relativa a una materia de naturaleza estrictamente civil: la concesión por parte del patrono al empleado de un (1) día de descanso con salario íntegro por cada seis (6) de trabajo. El título de la enmienda meramente hacía referencia al artículo en-mendado y terminaba con la frase “y para otros fines”. Ex-presamos que la enmienda era “una clara desviación del asunto original del art. [enmendado]... el asunto de la sec-ción 3 es de carácter puramente civil y quien lee el título de la Ley ... difícilmente podrá sospechar que a un artículo del Código Penal se le haya adicionado una materia de natu-raleza estrictamente civil”. Laboy v. Corp. Azucarera Saurí & Subirá, supra, pág. 429.
En Rodríguez v. Corte, 60 D.P.R. 919 (1942), anulamos una ley enmendatoria en su totalidad por haber una abierta contradicción entre el título y el contenido de ésta, y por su título no expresar claramente el asunto de la enmienda. Mientras que el título indicaba que unos muni-cipios serían parte del distrito judicial de Caguas, la ley los integraba al de Humacao. En esa ocasión enfatizamos el riesgo de que los legisladores pudieron haber sido induci-dos a votar por el contenido confuso y erróneo del título de la ley.
Apliquemos la doctrina esbozada al presente caso. La ley enmendatoria en cuestión, Ley Núm. 105, supra, pre-senta el siguiente título: “Para enmendar los incisos (a) de las Secciones 16 y 24 de la Ley número 96 de 26 de junio de 1956, según enmendada (Ley de Salario Mínimo de Puerto Rico).” 1964 Leyes de Puerto Rico 345. Ésta simplemente añadió la frase “o de cualquier otra ley laboral o regla-mento promulgado al amparo de la misma” (1964 Leyes de Puerto Rico 346) a los efectos de extender el ámbito de la *432protección contra represalia existente en la ley original. El propósito de la ley original, según señalamos en Limardo Costa v. Eastern Sugar Associates, supra, fue propiciar que los empleados prestaran testimonio en los distintos proce-dimientos relativos a la fijación de salarios mínimos y al establecimiento de condiciones de trabajo en las distintas industrias y actividades.
Aunque la enmienda efectuada indique un cambio de política pública al ampliar y extender la protección más allá de la esfera laboral referente al salario mínimo, no hay duda que dicha enmienda constituye un suplemento a la sección afectada que no introduce elemento incongruente o extraño alguno. Al contrario, esta suplementación está ín-timamente relacionada y es totalmente congruente al asunto y contenido de la ley anterior. La ley enmendatoria en cuestión simplemente no lleva a cabo cambio alguno o desviación de lo que fue la Sec. 21 de la Ley Núm. 96, supra, en sus inicios. No le asiste la razón a Wrangler en su planteamiento de inconstitucionalidad de la Sec. 21 de la Ley Núm. 96, supra.
Tomando en consideración todo lo antes expuesto, con-cluimos que las disposiciones de la Ley Núm. 96 son apli-cables al codemandante Dorante. Analizadas las alegacio-nes de la demanda a tenor con las normas procesales antes esbozadas, resolvemos también que el codemandante Do-rante expuso correctamente una reclamación de daños y perjuicios al amparo de dicha ley.
IV
El recurrido Wrangler señala, además, que la codeman-dante Maritza Mercado de Dorante no tiene derecho a re-medio alguno al amparo de la Sec. 21 de la Ley Núm. 96, supra, porque “la ley expresamente se refiere a un ‘emplea-do o ex empleado del patrono’ ”.
El texto de la ley en la Sec. 21(c) de la Ley Núm. *43396, supra, 29 L.P.R.A. sec. 245w(c), expresamente declara que los remedios de ésta son para el empleado o ex empleado.(17) En su historial legislativo no aparecen expre-siones que nos induzcan a considerar que el cónyuge del trabajador o ex empleado, que alega ser víctima de repre-salia, tenga, a su amparo, derecho a compensación alguna por razón de la represalia.(18) Extender los remedios de la Sec. 21(c), supra, a otras personas que no están incluidas, ni expresa ni implícitamente, por la disposición, constitui-ría un acto de grave menosprecio al claro texto de la ley. Por lo tanto, concluimos que la codemandante Mercado de Dorante no tiene derecho a remedio alguno bajo la Sec. 21 de la Ley Núm. 96, supra.
Réstanos considerar si la codemandante Mercado de Dorante puede reclamar una compensación, bajo el Art. 1802 del Código Civil, supra, por los daños que le ocasionó el alegado acto en represalia de Wrangler contra su esposo. En Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994), examinamos una controversia similar en cuanto a la Ley Núm. 100. Allí resolvimos que la novia y los padres de un empleado alegadamente discriminado por razón de origen nacional, en violación de la Ley Núm. 100, pueden instar una reclamación en daños y perjuicios bajo el Art. 1802 del Código Civil, supra. También indicamos que debido al propósito específico de protección al empleado y as-*434pirante a empleo de la Ley Núm. 100, era incompatible con ésta reconocerle a su amparo una causa de acción a la no-via y a los padres del empleado alegadamente discri-minado. .
Por estas mismas razones debemos reconocerle una causa de acción bajo el Art. 1802 del Código Civil, supra, al cónyuge de un empleado que alega haber sido víctima de represalia en violación a la Sec. 21 de la Ley Núm. 96, supra.
V
Por todo lo antes expuesto, procede que se dicte senten-cia revocando la sentencia parcial emitida por el Tribunal de Primera Instancia, Sala Superior de San Juan (enton-ces Tribunal Superior, Sala de San Juan) el 7 de marzo de 1986, y devolviendo el caso al foro de instancia para que continúen los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rebollo López emitió una opi-nión concurrente. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente.
— O —

 Alegaron, además, que Wrangler les adeudaba “substanciales sumas de dinero producto de comisiones ganadas y no pagadas” y que para determinar la cuan-tía se requería una auditoría.


 El tribunal denegó la reconsideración por haberse presentado fuera del tér-mino jurisdiccional que establece la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Citamos el texto oficial de la ley según aparece en 1964 Leyes de Puerto Rico 346, porque existe cierta divergencia en el texto según éste aparece en la compilación de las Leyes de Puerto Rico Anotadas, 29 L.P.R.A. sec. 245w.


 Véanse, además: Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993); Ramírez Lebrón v. Registrador, 132 D.P.R. 76 (1992); Ind. Cortinera, Inc. v. P.R. Telephone Co., 132 D.P.R. 654 (1993).


 Sobre la interpretación liberal de los estatutos laborales, señalamos en Muñoz Hernández v. Policía de P.R., 134 D.P.R. 486, 496-497 (1993):
*418“La jurisprudencia ha destacado la metodología de interpretación liberal de los estatutos en el área de legislación obrera. Véase, por ejemplo, J.R.T. v. Línea Suprema Inc., 89 D.P.R. 840, 845 (1964), sobre la Ley de Relaciones del Trabajo; Sucn. Meléndez v. Central San Vicente, 86 D.P.R. 398, 406 (1962), sobre la aplicación de nuestras leyes laborales cuando son más beneficiosas que las federales; Nazario v. Vélez, 97 D.P.R. 458, 460-461 (1969), sobre salario mínimo; López Vega v. F. Vega Otero Inc., 103 D.P.R. 175, 177 (1974), sobre que la exclusión de un empleado de los beneficios de la legislación laboral debe ser clara y debe interpretarse restrictiva-mente; González v. Adm. de Sistemas de Retiro, [113 D.P.R. 292 (1982)] pág. 293, sobre la Ley de Beneficios por Incapacidad; Morales v. Adm. Sistemas de Retiro, [123 D.P.R. 589 (1989)], sobre legislación que concede pensiones; Avon Products, Inc. v. Srio. del Trabajo, 105 D.P.R. 803, 807-808 (1977), sobre la Ley de Seguridad de Empleo.... Véase, también, Bernier y Cuevas Segarra, [Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, T. 1], págs. 456-459.
“Con relación a la forma de interpretar los estatutos de carácter reparador o remedial, y sobre lo que constituye una interpretación liberal, nos dice el tratadista Sutherland:
“ ‘Remedial statutes are liberally construed to supress the evil and advance the remedy. The policy that a remedial statute should be liberally construed in order to effectuate the remedial purpose for which it was enacted is firmly established. Expressions of a rule to that effect appear over and over in judicial opinions.
“ ‘What is called a bberal construction is ordinarily one which makes the statutory rule or principle apply to more things or in more situations than would be the case under a strict construction. 3 Sutherland, Statutory Construction Sec. 60.01, pág. 147 (5ta ed. 1992).’ ”


 Antes de ésta ya existía una ley que disponía un salario mínimo para muje-res trabajadoras. Ley Núm. 45 de 9 de junio de 1919, Leyes de Puerto Rico, pág. 201. Ésta no contenía una disposición sobre represalia patronal.


 Véanse, además: Ley Núm. 1 de 12 de noviembre de 1941, Leyes de Puerto Rico, págs. 3-7; Ley Núm. 9 de 20 de marzo de 1942, Leyes de Puerto Rico, págs. 301-303; Ley Núm. 44 de 23 de abril de 1942, Leyes de Puerto Rico, págs. 477-483.
Por ejemplo, en 1945 la ley fue sustancialmente enmendada, en específico, la Sec. 19 de la Ley Núm. 8 de 5 de abril de 1941, Leyes de Puerto Rico, pág. 319, sobre represalia. A ésta se le añadió una sanción civil y una presunción a favor del empleado.


 El texto propuesto, y posteriormente aprobado, es el siguiente:
“ ‘Sección 24. —Discrímenes Patronales.— Presunciones. — Daños.
“(a) Todo patrono que despida, suspenda, rehúse admitir o restituir, reduzca el salario, rebaje en categoría, aumente las horas de labor o imponga otras condiciones de trabajo más onerosas a un empleado o exempleado suyo, discrimine en cualquier forma o amenace cometer contra él cualquiera de esos actos para evadir el cumpli-miento de esta ley, o de cualquier otra ley laboral o reglamento promulgado al am-paro de la misma o de cualquier decreto u orden de la Junta porque dicho empleado o exempleado se haya querellado, haya ofrecido o prestado testimonio o se disponga a ofrecerlo o prestarlo, en alguna investigación, querella, reclamación, audiencia o procedimiento-administrativo o judicial que se lleve o haya llevado a cabo en relación con la aplicación de esta ley o de cualquier otra ley laboral o reglamento promulgado al amparo de la misma o de cualquier decreto, orden, reglamento, resolución o acuerdo de la Junta, o porque haya servido, sirva o se proponga servir como miembro de un Comité de Salario Mínimo, incurrirá en un delito menos grave, y una vez convicto, se le impondrá una multa de cien (100) a mil (1,000) dólares o cárcel por término de un mes a seis meses, o ambas penas a discreción del tribunal.’ ” (Enfasis en el original.) 18 Diario de Sesiones de la Asamblea Legislativa T. 4, pág. 1790 (1964); 1964 Leyes de Puerto Rico 345-346.


 En 1979 se enmendó la Sec. 24 de la Ley Núm. 96 (29 L.P.R.A. sec. 245w) al único fin de renumerarla como Sec. 21. Art. 21 de la Ley Núm. 114 de 17 de julio de 1979, Leyes de Puerto Rico, págs. 281 y 290.


 Esta misma posición la sustenta el Ledo. Ruy Delgado Zayas en sus obras sobre la legislación protectora del trabajo. R.N. Delgado Zayas, Manual informativo de legislación protectora del trabajo de Puerto Rico, San Juan, Ed. Ramallo, 1989, pág. 327; R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Ed. Ramallo, 1989, pág. 113.


 El texto propuesto, y posteriormente aprobado, es el siguiente:
“Será práctica ilegal del trabajo, el que el patrono, organización obrera o comité, conjunto obrero-patronal que controle programas de aprendizaje, adiestramiento o readiestramiento, incluyendo programas de adiestramiento en el empleo, despida o discrimine contra cualquier empleado o participante que presente una queja o que-rella o que se oponga a prácticas discriminatorias o que participe en una investiga-ción o proceso contra el patrono, organización obrera o comité conjunto obrero-patronal por prácticas discriminatorias.” Ley Núm. 69 de 6 de julio de 1985, Leyes de Puerto Rico, págs. 252, 264; 29 L.P.R.A. sec. 1340.


 En este sentido se expresó en la exposición de motivos de la ley:
“En Puerto Rico contamos con la Ley Núm. 100 de 30 de junio de 1959, según enmendada por la Ley Núm. 50 de 30 de mayo de 1972, la cual incluyó la razón de sexo, junto a otros motivos por los cuales no se puede discriminar contra un empleado.
“Sin embargo, a pesar de que la Constitución del Estado Libre Asociado y de la legislación que protege a nuestros ciudadanos de cualquier discrimen por razón de su sexo en el empleo, existe un largo camino para conseguir el fiel y real cumplimiento de los mandatos de nuestra ley suprema, viéndose afectada en la gran mayoría de los casos la mujer.” (Escolio omitido.) Exposición de Motivos de la Ley Núm. 69 de 6 de julio de 1985, Leyes de Puerto Rico, pág. 254.


 El señor Roche Velázquez, de la Oficina del Cabildero Laboral adscrita al Comité de Organizaciones Sindicales, expresó a la Legislatura, respecto al P. de la C. 712, que ya existían leyes que proveían remedios para situaciones similares a la que se pretendía sancionar en el P. de la C. 712, entre ellas la Ley Núm. 96.
*426“La Ley 96 (Ley de Salario Mínimo) por ejemplo en su sección 245W establece multas hasta $1,000 y pena de cárcel cuyo máximo alcance puede ser de seis meses de cárcel para aquellos patronos que hayan incurrido en alguna acción discrimina-toria contra un empleado o ex-empleado porque éste se haya querellado, haya ofre-cido, o prestado testimonio o se disponga a ofrecerlo o prestado en alguna investiga-ción, querella, reclamación, o audiencia o procedimiento administrativo o judicial ‘que se lleve a cabo o se vaya a llevar a cabo’.
“Al respaldar la propuesta enmienda a la Ley 80 según la contempla el P. de la C. 712 no estamos reclamando nada que no esté ya garantizado en diferentes leyes, algunas de las cuales tienen más de 40 años de haber sido aprobadas.” (Enfasis suplido.) Memorando del Sr. Mario Roche Velázquez, 7 de abril de 1986, pág. 5, al Presidente de la Comisión del Trabajo de la Cámara de Representantes.


 En 1991 se aprobó una ley general que prohíbe la represalia. Ley Núm. 115 de 20 de diciembre de 1991, Leyes de Puerto Rico, págs. 956 y 959 (29 L.P.R.A. sec. 194 eí seq.). En el Informe de la Comisión de Trabajo y Asuntos del Veterano de la Cámara de Representantes sobre el P. del S. 987 de 25 de octubre de 1991, lima Asamblea Legislativa, 6ta Sesión Ordinaria, proyecto que dio origen a la Ley Núm. 115, supra, se expresó que su propósito es ampliar la protección establecida en la Ley Núm. 65 de 3 de julio de 1986 (29 L.P.R.A. sec. 185b). Véase Informe de la Comisión de Trabajo y Asuntos del Veterano de la Cámara de Representantes sobre el P. del S. 987, supra, págs. 3, 4 y 6. En el Memorando del Ledo. Ruy Delgado Zayas sobre el P. del S. 987 de 18 de marzo de 1991, que fue sometido a la Comisión de lo Jurídico del Senado, se reconoce la Sec. 21 de la Ley Núm. 96, supra, como un remedio legal análogo al que se proponía en el proyecto. Véase el Memorando del Ledo. Ruy Delgado Zayas sobre el P. del S. 987, pág. 4 esc. 1. La Exposición de Motivos de la Ley Núm. 115, supra, pág. 956, al igual que la Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. sec. 1321 eí seq.) expone que su propósito es ratificar la política pública de protección a los trabajadores. 1991 Leyes de Puerto Rico 957.


 El título en cuestión especificaba las secciones a ser enmendadas y enume-raba las materias incluidas en la legislación enmendatoria.


 De manera similar, en otros casos que no necesariamente implican leyes enmendatorias, hemos sostenido la suficiencia del título de una ley. Véanse: Pueblo v. Pérez Méndez, 83 D.P.R. 228, 231-232 (1961) (el título de la Ley de la Bolita no tiene que hacer referencia a “‘[l]a manera o forma de enjuiciar a los infractores ... [ya que es] una cuestión incidental a la adecuada administración de la propia ley ... estas disposiciones constitucionales se interpretan en forma liberal para reducir la inter-vención judicial en el procedimiento legislativo” —corchete en el original y suplido, y énfasis suprimido — ); Compañía Popular v. Unión de Empleados, 69 D.P.R. 179, (1949) (descartándose el argumento de que las dos materias expresadas en el título de la ley —a los efectos de proveer un día de descanso y doble paga a los empleados que trabajaran ese día— fueran diferentes; ambas materias estaban íntimamente relacionadas y tenían que ver con la misma cuestión); Rivera v. Corte, 62 D.P.R. 513 (1943) (título que, a manera general, anuncia que la imposición de cierta contribu-ción adicional sobre ingresos es suficiente; no tiene que expresar el tipo de ingresos afectado).


 La Sec. 21 dispone en su inciso (c), sobre remedios, que:
[e]l patrono deberá reponer en su empleo al trabajador y cesar en la conti-nuación del acto de que se trate. Para obligarlo a cumplir esa obligación, tendrá competencia el Tribunal de Primera Instancia, mediante procedimientos sencillos, rápidos y preferentes, en los que se dará oportunidad de ser oídas a las partes interesadas. En dichos procedimientos se investigarán también los daños que el acto haya causado al empleado o ex empleado, a cuyo favor se dictará sentencia por el doble del importe de los daños causados, además de concedérseles costas y una suma razonable, que nunca bajará de cincuenta (50) dólares, para honorarios de abogado.” (Énfasis suplido.) Sec. 24(c) de la Ley Núm. 96, supra, 29 L.P.R.A. sec. 245w(c).


 En las ocasiones en las que se discutió la sección en cuestión o el tema de la responsabilidad penal y civil por violaciones a la ley, no se ^hicieron expresiones relativas a extender la protección de ésta a terceros. Véase: 8 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 3, págs. 1065, 1068-1069, 1073, 1212 y 1257 (1956).